Citation Nr: 0840155	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an eye 
disorder (ocular histoplasmosis syndrome).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
At this hearing, the veteran submitted additional evidence 
consisting of private treatment records and statements from 
Dr. RGB.  See 38 C.F.R. § 20.1304 (2008).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

Although the RO reopened the veteran's previously disallowed 
claim, the Board notes that it is not bound by such decision.  
Rather, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1. In a final rating decision issued in June 2001, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for an eye disorder.

2. Evidence added to the record since the prior final denial 
in June 2001 is neither cumulative nor redundant of the 
evidence of record at that time, but does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The June 2001 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for an eye disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in July 2004, prior to the initial 
unfavorable AOJ decision issued in September 2004.  
The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  
 
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in July 2004 informed the 
veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  Additionally, the latter advised the veteran 
of the reason for the prior final denial of service 
connection for an eye disorder, in accordance with Kent.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but determines that no 
prejudice to veteran has resulted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's new and material claim, any questions as to the 
assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Board 
notes that the veteran has reported VA treatment for an eye 
disorder in 1972 and within four years of his discharge from 
service in August 1970.  The record reflects that multiple 
attempts were made to retrieve treatment records dated from 
September 1970 to August 1998 from the VA Medical Center 
(VAMC) in Charleston, South Carolina.  However, the VAMC 
responded that they had sent all the records they have on 
file for the veteran.  The veteran was informed of the 
situation in a March 2008 letter and requested to submit the 
records if they were in his possession, which he did not.  
The Board, therefore, finds, the VA has satisfied its duty to 
assist in attempting to obtain available, relevant treatment 
records. 

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  In light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further development 
and additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim. 




II. Analysis

The veteran contends that he suffers an eye disorder that is 
related to an in-service eye injury.  Thus, he contends that 
service connection is warranted for an eye disorder.

Service connection for an eye disorder was originally denied 
in a June 1981 rating decision on the basis that no injury to 
the eyes was documented in service and that the veteran's 
defective visual acuity was a developmental disorder.  The 
veteran did not appeal this decision, and the decision became 
final.  38 U.S.C. § 4005(c) (1988)
[(38 U.S.C.A. § 7105 (2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980) [(2008)].  Thereafter, the veteran filed a 
claim to reopen in March 2001, which was denied in a June 
2001 rating decision on the basis that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for an eye disorder.  
The veteran again did not appeal this decision.  The next 
communication from the veteran with regard to this claim was 
his June 2004 application to reopen his service connection 
claim for an eye disorder, which is the subject of this 
appeal.  Thus, the June 2001 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.

The veteran filed his claim to reopen in June 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final June 2001 rating decision, the veteran has 
submitted additional VA treatment records, statements by Dr. 
RGB dated in June 2003 and June 2005, a report by Dr. PHD, 
dated in August 2003, and private ophthalmologic treatment 
records, to include the records of February 1999 surgery for 
retinal detachment and July 2003 cataract surgery.  However, 
although new, this evidence is not material, in that it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

At the time of the June 2001 decision, the veteran's service 
treatment records showing the presence of a refraction error, 
as well as an April 2001 statement by Dr. RGB, that discussed 
the veteran's post-service eye disorder, which was diagnosed 
as ocular histoplasmosis syndrome, complicated by subvfoveal 
neovascularization.  The Board notes that refractive error is 
excluded, by regulation, from the definition of disease or 
injury for which veteran's benefits are authorized if 
incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 
4.9.  Since June 2001, no competent evidence demonstrating 
treatment or diagnosis of an eye disorder in service or that 
relates the veteran's post-service eye disorder to his 
military service has been received.  The newly obtained VA 
treatment records contain no documentation with regard to 
treatment for the veteran's eye disorder.  However, there is 
ample private treatment evidence of a disorder of the 
veteran's eye post-service, to include the statements and 
records of Dr. RGB and Dr. PHD.  Nevertheless, the medical 
evidence of record contains no report that the veteran 
sustained an eye injury or exhibited an eye disorder during 
service or that discusses any post-service eye disorder as 
being connected to his military service.  Thus, this evidence 
is new, but not material as it does not raise a reasonable 
possibility of substantiating the veteran's claim by relating 
a current eye disorder to a disease, incident, or injury in 
service.

The Board acknowledges the statements of the veteran 
describing his in-service injuries and the relationship 
between them and his post-service eye problems, but these 
statements are not competent evidence as to these questions.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
of a relationship between the veteran's service and a current 
eye disorder.

Therefore, the Board must conclude that the evidence added to 
the record since the June 2001 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for an eye disorder.  As such, the Board 
finds that the evidence received subsequent to the RO's June 
2001 decision is not new and material and the requirements to 
reopen the claim of entitlement to service connection for an 
eye disorder have not been met.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for an eye disorder is denied.




ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection an eye 
disorder is a denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


